﻿I wish first of all, on behalf of my delegation and speaking personally, to convey to Ambassador Samir S. Shihabi my sincere congratulations on his election to the presidency of the General Assembly at its forty-sixth session. Our joy is matched by our great pride at seeing him presiding over this important session, which is taking place at a time when both the cold war and the Gulf War have ended. The Kingdom of Saudi Arabia and Djibouti not only are Arab nations with friendly relations, but also share the same world vision. It. goes without saying that Ambassador Shihabi's vast experience, diplomatic skill and just view of international problems make him a true leader who can guide us through a constructive and productive session. I take this opportunity to convey to his predecessor. His Excellency Mr. Guido de Marco, Minister for Foreign Affairs of Malta, our appreciation for the outstanding statesmanlike qualities he displayed during his tenure.
As the term of Secretary-General Javier Peres de Cuellar draws to an end, it gives me great pleasure to pay him a sincere and respectful tribute for having succeeded with such talent in his difficult international mission. His tolerance, his tenacity, his discretion and his modesty deserve our admiration. He has earned our respect and gratitude with his mediation in ending the Iran-Iraq conflict and in calming hotbeds of tension such as Afghanistan, Western Sahara and, most recently. Central America. Despite serious obstacles, he has always worked to find lasting solutions to numerous thorny conflicts while seeking at the same time to make the international community aware of omissions and inadequacies in development programmes.
We are happy also to welcome the admission of new Members to the great United Rations family. The historic changes on the international political scene no doubt made a large contribution to the admission of those countries. Our warmest congratulations go to the Republic of Korea, the Democratic People's Republic of Korea, the Republics of Lithuania, Latvia and Estonia, the Federated States of Micronesia and the Republic of the Marshall Islands.
Last year at this time Iraq's rash and destructive adventure, the invasion of Kuwait, was in the forefront of international politics. A sovereign State had been the victim of the unbridled ambition of a more powerful neighbour. The Iraqi invasion flouted the fundamental principle of non-aggression. The sad consequences of that aggression are felt in Kuwait no less than in Iraq: there has been major material destruction and enormous loss of life, and millions have become refugees. This remains a destabilizing element in that region.
We warmly and sincerely congratulate the Emir and the Government of Kuwait, whose legitimacy and sovereignty have been restored.
With the disastrous experience of the Gulf War, it has become increasingly urgent that we redefine the role of the United Nations in the search for solutions to conflicts. To formulate a more just system of international security to maintain international peace and stability, the United Nations must give serious thought to a regional system of collective security, to conciliation and mediation and to ways of ensuring that the system survives. To that end, there must be multilateral diplomacy to settle the old economic and political problems. If necessary, the Organization must take preventive diplomatic action. To attain its lofty purposes, the United Nations must reflect on the concept and implementation of a global peace process in line with the Charter purposes: "to save succeeding generations from the scourge of war" and "to maintain international peace and security".
During the last four decades the world has been subjected to super-Power rivalry in a fierce cold war. The collapse of communism and the end of its totalitarian ideology offer new opportunities to reduce tensions and promote democracy, human rights and individual freedoms.
We are genuinely pleased to see the beginnings of an era of mutual trust among States. The arms-reduction Treaty signed in July by the two super-Powers and the proposals recently announced by United States President Bush, and the Soviet response to those proposals, are leading towards reductions in weapons of mass destruction, thus making a meaningful contribution to the cause of international peace and security. But we must follow carefully events in the Soviet Union. Recognition of the sovereignty of the Baltic States and declarations of independence by other States presage the disintegration of the old Soviet empire.
The Horn of Africa is a region that suffers from chronic drought and famine- Today it is ravaged by ethnic and civil conflicts. In that part of the continent 10 million people each day are hungry.
Recent events in Ethiopia and in Somalia have created tens of thousands of new refugees in the region. The Republic of Djibouti alone provides refuge to 85.000, which is an enormous number given the size of our population. Despite its limited resources, Djibouti is doing its best to help those refugees, but they are more and more becoming a burden for a country whose socio-economic structures are already sorely tried. While keeping our borders open to populations at risk, we are still trying to find lasting political solutions to the problems of our neighbours. We commend the efforts of the Secretary-General, who has made several urgent appeals to the international community to help those countries that are afflicted by the double scourge of constant drought and civil war.
To put an end to all of this suffering - at least the suffering caused by man - it is essential to demonstrate political will. An authoritarian and bloodthirsty regime which encouraged tribal rivalry plunged Somalia into chaos and called into question its very existence. As The Economist stated recently on the subject of Somalia, "the Government, if we take Government to mean a stable bureaucracy and a state of law, no longer exists". The tribal division inherited from the Siad Barre government, economic collapse, anarchy and the spectre of famine, are haunting Somali society today. To all of these tragic elements can be added the fact that the northern part of Somalia is threatening to secede, thus jeopardizing the country's unity.
Faithful to our policy of conciliation and respect for human life, our President, El Badj Gouled Hassan Aptidon, appealed to all the movements and factions involved in the war to come and meet in Djibouti. After a preparatory conference, six of those movements participated in a second conference held in Djibouti from 15 to 22 July. Observers from 30 countries and international organizations took part in the conference. The peace agreement signed at Djibouti is at present the only viable framework for the restoration of peace, national reconciliation and the establishment of a democratic process.
The collapse of the old totalitarian regime should give all Somalia - whether from the north or the south - an opportunity to rebuild the country on new bases, thus responding to the true aspirations of the Somali people.
As to the form the future State of Somalia should take, it is up to the Somalia to find the political and institutional framework that suits them best - unity or a friendly separation. Caution must be exercised since the decision could have serious consequences. We voice the hope that the feeling of belonging to the same community will emerge strengthened from this trial.
We wish to see peace established, not only for humanitarian and fraternal reasons, but also because of the objective realities. The stability and economic development of Djibouti are very closely linked to stability and peace in the region.
The tragic situation in Somalia leads us to believe that international action, similar to that undertaken by the Security Council to put an end to the fighting in Yugoslavia, would be desirable so that the nation of Somalia does not disappear completely.
I am pleased to inform the Assembly that a transitional government of national union has now been formed in Somalia. The new prime minister expects to address the General Assembly at this session.
He must also mention the sacrifices made by the people of Djibouti for the brotherly people of Somalia during the regime of Siad Barre and also since the fall of that regime.
The peace process in the Middle East, which was blocked for a long time because of Israeli intransigence, seems to be taking off again thanks to the far-reaching changes in the international political situation and the tireless efforts of the United States Secretary of State, Mr. James Baker, who has been remarkably persevering in the face of Israeli obstinacy.
After the cease-fire in the Gulf War, President Bush promised to create new opportunities for peace and stability it the Middle East. On 6 March 1991, he told Congress that his commitment to peace in the Middle East would not stop at liberating Kuwait. President Bush confirmed his attachment to global peace based on the principle of "land for peace", a guarantee of the security of Israel and a guarantee of the legitimate rights of the Palestinian people.
All of these hopes simply collapsed because of the demands made by Israel, which wishes to establish and control the schedule or timetable for any talks. It also wants to impose arbitrary and restrictive conditions in order to prevent any legitimate representation of the Palestinian people in general, and of the population of East Jerusalem in particular.
Israel must accept the principle of land for peace. It must recognize the inalienable rights of the Palestinian people, including their right to create their own State.
The international community must shoulder its responsibilities and deal with the settlement policy in the occupied Arab territories.
Not so long ago, we were all asking if De Klerk would be the instrument for change that South Africa needed, and today we are witnessing irreversible changes, in particular, the complete dismantling of the apartheid system. We pay a tribute to the courage of two outstanding individuals. Nelson Mandela and Frederik de Klerk, without whom this would not have been possible. However, although significant, the initiatives of De Klerk do not quite measure up to the hopes of the black majority. The draft constitution proposed by the National Party on 4 September 1991 contains many positive elements although some of the provisions seem intended to prevent the black majority from actually exercising power.
Under the De Klerk proposal, 30 million black Africans would have the right to vote, but a white minority would have a right of veto on major political decisions. The creation of a collective presidency and council of ministers seems designed simply to prevent the rules of the majority from operating and, apparently, seeks to preserve the privileges of the white minority.
We believe that the proposal can serve as a basis for negotiations which will lead to the establishment of a democratic and non-racial State; and the peace plan approved by the two main black movements will, we trust, put an end to the violence between rival factions and establish some kind of trust.
May I add bow enthusiastic I am about the peace process initiated by the United Nations with a view to a political settlement of the conflicts in Cambodia, Afghanistan and Western Sahara. The search for lasting solutions will, of course, meet with many obstacles, but we are confident and encouraged by the good will that has been shown by the various parties with a view to achieving genuine reconciliation.
Africa is suffering from stagnation and unending poverty. Most countries lack the institutions and the resources necessary to have any significant impact on efforts to reduce poverty. As one African stated: "Everywhere in Africa you simply see death and devastation." All of the economic indicators - growth, world trade, direct investment and industrial development - are falling while debt and the population are continuing to increase. He must not forget the human suffering that is not shown in these figures. This suffering is aggravated by general instability and the civil wars which are raging in various parts of Africa. Our continent needs	significant external aid to try to reduce poverty, wretchedness and famine. We are aware of the need for structural reform so that we move to a market economy and we are also in favour of the political reforms that are needed. We want to have governments that are responsible to their peoples and able to meet their wishes. 
With the emergence of a positive international climate, Africa's claims must be considered. Africa is seeking its place here in the United Nations. It has tirelessly served the cause of peace and has sought to promote the ideals of the United Nations with devotion, and yet there has never been an African Secretary-General of the United Nations since it was founded. Now a new world order is being established on the basis of greater justice and equality, and we would express the hope that an African candidate may become Secretary-General.
Another issue of concern to my delegation is the environment. The developing countries are even more likely to see their environment deteriorate because they are threatened by the double challenge of poverty and population pressures. Lasting economic growth cannot be conceived of if the environment is not protected, for the developing countries are dependent on their natural resources, such as the earth, the water and the forests. Those countries therefore need significant outside financing in order effectively to protect the environment. The United Nations Conference on Environment and Development, to be held in Rio de Janeiro in June 1992, will make it possible for us to reach international agreements enabling us to protect our common future.
Before concluding, I should like to reaffirm the devotion of the Republic of Djibouti to the fundamental principles of the Charter of the United Nations. We have a vital interest in peace and in respect for human rights. These principles also underlie my country's foreign policy, based on wisdom and pragmatism.
